Name: Commission Decision No 1001/95/ECSC of 5 April 1995 amending Decision No 1970/93/ECSC opening and providing for the administration of tariff quotas in respect of certain ECSC steel products originating in the Czech Republic and the Slovak Republic imported into the Community (1 June 1993 to 31 December 1995)
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  Europe;  trade;  tariff policy;  political geography
 Date Published: 1995-05-04

 Avis juridique important|31995S1001Commission Decision No 1001/95/ECSC of 5 April 1995 amending Decision No 1970/93/ECSC opening and providing for the administration of tariff quotas in respect of certain ECSC steel products originating in the Czech Republic and the Slovak Republic imported into the Community (1 June 1993 to 31 December 1995) Official Journal L 101 , 04/05/1995 P. 0023 - 0028COMMISSION DECISION No 1001/95/ECSC of 5 April 1995 amending Decision No 1970/93/ECSC opening and providing for the administration of tariff quotas in respect of certain ECSC steel products originating in the Czech Republic and the Slovak Republic imported into the Community (1 June 1993 to 31 December 1995) (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 paragraph (1) thereof, Whereas a tariff quota system was established by Decision No 1/93 (1) and Decision No 1/93 (2) adopted by the EC-Czech Republic and Slovak Republic Joint Committee; Whereas arrangements for the application of that tariff quota system were laid down by Commission Decision No 1970/93/ECSC (3), as amended by Decision No 3075/94/ECSC (4); Whereas certain amendments were made by Decision No 1/94 (5) and Decision No 1/94 (6) of the Joint Committees between the EC and the Czech Republic and the Slovak Republic, by Decision No 2/94 (7) of the Joint Committee between the EC and the Slovak Republic, by Commission Decisions No 2244/94/ECSC (8) and No 3075/94/ECSC and by Council Regulation (EC) No 2245/94 (9); Whereas, following the annual review, Decision No 1/95 (10) of the EC-Czech Republic Joint Committee and Decision No 1/95 (11) of the EC-Slovak Republic Joint Committee amend the tariff quotas applicable from 1 January to 31 December 1995 in order to take account in particular of the accession of new Member States to the EC; Whereas it is necessary to amend Decision 1970/93/ECSC to take account of these amendments; Whereas, following the exclusion of measures under the common commercial policy from the transitional arrangements in favour of the new Bundeslaender by Commission Decision No 1478/94/ECSC (12), as amended by Decision No 3248/94/ECSC (13), it is appropriate to make specific provision for the suspension of tariffs applying to certain products covered by the aforesaid Joint Committee Decisions in respect of imports into the territory of the new German Bundeslaender for the year 1995 and the Czech and Slovak Republics have been informed of this; After consultation with the Consultative Committee and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 The limits established under Article 1 paragraph (1) of Decision No 1970/93/ECSC for imports into the Community from the Czech Republic effected between 1 January and 31 December 1995 of the products identified by the CN codes set out in the table therein shall be amended as follows: >TABLE> Article 2 From the date of entry into force of this Decision imports into the Community of quarto plates produced by a reversible rolling mill process falling within the CN codes set out in the following table shall be subject to the duties applicable under the Interim Agreement and, in addition, to the further rates of duty, in percentage of their customs value, as set out in that table. The duties applicable to imports of quarto plates produced by reversible rolling mill process which are: - within the limits of the quotas set out in the table, and - accompanied by both a movement certificate EUR 1 and a licence issued by the Czech authorities set out in the form set out in Annex I to Decision No 1970/93/ECSC, shall be those of the Interim Agreement without the additional rates of duty set out in the following table: >TABLE> Article 3 The limits established under Article 2 (1) of Decision No 1970/93/ECSC for imports into the Community from the Slovak Republic effected between 1 January to 31 December 1995 of the products identified by the CN codes set out in the table therein shall be amended as follows: >TABLE> Article 4 1. From 1 January to 31 December 1995 the customs duties applied to the products set out in the following table originating in the Czech Republic shall be suspended up to the maximum volumes set out therein: >TABLE> 2. Paragraph 1 shall be applicable only if: - the goods in question are released for free circulation on the territory of the former German Democratic Republic and are consumed there or undergo processing conferring the Community origin there; and - a licence issued by the relevant German authorities stating that the goods in question fall within the scope of paragraph 1 is submitted in support of the declaration for release for free circulation. 3. The Commission and the competent German authorities shall take whatever measures are needed to ensure that the final consumption of the products in question, or the processing by which they acquire Community origin, takes place on the territory of the former German Democratic Republic. Article 5 1. From 1 January to 31 December 1995 the customs duties applied to the products set out in the following table originating in the Slovak Republic shall be suspended up to the maximum volumes set out therein: >TABLE> 2. Paragraph 1 shall be applicable only if: - the goods in question are released for free circulation on the territory of the former German Democratic Republic and are consumed there or undergo processing conferring Community origin there, and - a licence issued by the relevant German authorities stating that the goods in question fall within the scope of the provisions contained in paragraph 1 is submitted in support of the declaration for release for free circulation. 3. The Commission and the competent German authorities shall take whatever measures are needed to ensure that the final consumption of the products in question, or the processing by which they acquire Community origin, takes place on the territory of the former German Democratic Republic. Article 6 The amounts set out in Articles 4 and 5 shall, for the purposes of calculating the overall amounts available under the transitional provisions in favour of the new Bundeslaender, be taken into account in, and shall not be additional to, the global amount for the import of ECSC products from the Czech Republic and the Slovak Republic of 246 000 tonnes as specified in Communication 91/C 151/01 (1). Article 7 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1995. For the Commission Leon BRITTAN Vice-President